DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

1- This office action is a response to an application filed on 11/19/2018, in which claims 1-8 are currently pending. The application is a national stage entry of PCT/KR2017/005342, International Filing Date: 05/23/2017 and claims foreign priority to 10-2016-0063048 , filed 05/23/2016.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

3- The Abstract is objected to because of the following:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.
Drawings
5- The drawings were received on 11/19/2018. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 2, which reads “wherein obtaining the stress values comprises: irradiating….”, the underlined clauses appear to be undefined as there was no such step in the body of the claim nor in claim 1. 

In addition, Claims 1 and 8 read "… the glass sheet has when the glass sheet is formed; b) determining stress values applied to the glass sheet at a plurality of locations when the glass sheet is flattened; c) generating a glass sheet model having the same initial shape and to which the same stress values are applied; and d) predicting a shape which the glass sheet model will have when the same stress values are removed…", and “… and when defective glass sheets supplied to a specific purchaser of the purchasers turn out to be caused by a specific gravity-free shape, stopping supply”, respectively. The limitations are unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the method or not, thus it is not certain whether the limitations are positively required and claimed in the method.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.
Claims 2-8 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 101

8- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9- Claims 1, 6-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
An invention is patent eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, our inquiry focuses on the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 191 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now common place that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The Office recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”), 84 Fed. Reg. 50. Under that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim recites a judicial exception and does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Analysis
Applying the guidance set forth in the Memorandum, it is concludes that claims 1 and 6-7 do not recite patent-eligible subject matter.

(STEP 1): Claim 1 is directed to (a priori) a method of predicting a gravity-free shape of a glass sheet, comprising: a) determining an initial shape of a glass sheet… which the glass sheet has when the glass sheet is formed; b) determining stress values applied to the glass sheet…when the glass sheet is flattened; c) generating a glass sheet model having the same initial shape and to which the same stress values are applied; and d) predicting a shape which the glass sheet model will have when the same stress values are removed…

           Independent Claim 1 appears still to be ineligible under 101, since:

(Revised STEP 2A) Prong One—Directed to a Judicial Exception
The Memorandum instructs us first to determine whether each claim recites any judicial exception to patent eligibility. 84 Fed. Reg. at 54. The Memorandum identifies three judicially-excepted groupings: (1) mathematical concepts, (2) certain methods of organizing human activity such as fundamental economic practices, and (3) mental processes. Id. at 52. We primarily focus here on the third grouping—mental processes. 
           Although the Specification describes the invention as directed to a method that Applicant describes as pertaining to producing a gravity-free shape of a glass sheet, claims 1-7 are not directed to such a method or to any corresponding apparatus, but to methods directed to the abstract concept of mental processes, comprising  determining an initial shape of a glass sheet… b) determining stress values applied to the glass sheet… c) generating a glass sheet model having the same initial shape and to which the same stress values are applied; and d) predicting a shape which the glass sheet model will have when the same stress values are removed.
These steps are recited at a high level of generalization and are construed as mere mental steps directed to a mental process to provide a final result as a result of reasoning, observation, research, or calculation, to be used in the process. 
           The Examiner further notes that these steps are similar to other concepts the courts have identified as abstract mental processes. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138 (Fed. Cir. 2016) (methods of logic circuit design, comprising converting a functional description of a level sensitive latch into a hardware component description of the latch); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) (organizing information through mathematical correlations). In Electric Power Group, our reviewing court explained that concepts of collecting and analyzing information, when broadly claimed, fall within the “realm of abstract ideas”: 
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).
Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.
See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank,
Nat’l Ass ’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344,1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions,
Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S.
63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). 
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353—54 (Fed. Cir. 2016).


           Dependent claims 6-7 recite additional limitations on using a finite element method (FEM) nonlinear prediction algorithm in the operation of predicting the stress-induced shape and the gravity-free shape, and on that the gravity-free shape of the glass sheet is predicted based on data related on properties of the glass sheet. As discussed above, merely limiting the type of software/algorithm and/or or adding information/data does not render the mental process any less abstract. 
           Accordingly, applying the guidance in the Memorandum, we conclude that claims 1, 6-7 each recite a mental process, and thus recite abstract ideas.


           Revised Step 2A, Prong Two — Practical Application
           Having determined that claims 1, 6-7 recite the abstract concept of a mental process, we next look to determine whether the claims recite “additional elements that integrate the judicial exception into a practical application.” MPEP § 2106.05(a)-(c), (e)-(h); Memorandum, 84 F.3d at 53—54. Integration into a practical application requires an additional element or a combination of additional elements in the claim to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.” Memorandum, 84 Fed. Reg. at 53—54; see also id. at 55 (setting forth exemplary considerations indicative that an additional element or combination of elements may have integrated the judicial exception into a practical application).
           Here, the Examiner finds none. The Examiner submits that the additional elements claims 1, 6-7 recite do not integrate the judicial exception into a practical application. Notably, the claims do not recite, and the Specification does not describe, an improvement to the functioning of a measuring device, a computer, or to any other technology or technical field. The claims do not require any step of producing the gravity-free shape glass sheets as, for example, claimed in claim 8. Furthermore, should the forming of the glass sheet and its flattening, as claimed in claim1, be claimed positively as part of the inventive concept, in a specific process rather than generic and passive steps, the USC 101 analysis would fail at this step 2A-Prong 2, and the claimed invention would become eligible under 35 USC 101. Also, and for ex., the determining of the initial shape of the glass sheet and/or the determining of the stress values could be demonstrated to be non-generic or they could be claimed in a positively explicative fashion, similar to claims 2, 4, as to how the measurements are specifically performed. 

           (STEP 2B) – Inventive Concept
           Because we determine that claims 1, 6-7 are directed to an abstract idea and they do not include additional elements that integrate the abstract idea into a practical application, we look to whether each claim provides an inventive concept, i.e., adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. Memorandum, 84 Fed. Reg. at 56. Again, the Examiner finds none besides the determining of the initial shape from an already formed glass sheet, and determining sress values when the glass sheet is already flattened.
           Accordingly, we conclude that method claims 1, 6-7 are directed to patent ineligible subject matter under 35 U.S.C. § 101. They ensnare the basic idea of supporting producing glass sheets based on abstract mental processes and do not recite additional elements that integrate those mental processes into a practical application. Alice, 573 U.S. 208, 216 (2014) (“We have described the concern that drives this exclusionary principle as one of pre-emption.”) (citing Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[U]pholding the patent ‘would pre-empt use of this approach in all fields, and would effectively grant a monopoly over an abstract idea.’”)). Here, the determining/generating/predicting processes and the analysis output of the claims are abstract ideas, and the possible use of a general computer/processor with FEM does not transform the nature of the abstract analysis output into something that is patent eligible.

           The Examiner suggests the claims to be amended with a step of manufacturing of the glass sheets according to the claimed final predicted shape.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

10- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11- Claims 1, 6-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (PGPUB No. 2012/0053891; cited by Applicants).

As to claims 1, 6-7, Abbott teaches a method of predicting a gravity-free shape of a glass sheet (Figs. 1-13 and Abstract), comprising: a) determining an initial shape of a glass sheet, the initial shape of the glass sheet comprising a one-dimensional shape which the glass sheet has when the glass sheet is formed (¶ 13, 59-60 for ex.; precalculations before supporting the object 140 by the pins, since the “when” clause appears unclear); b) determining stress values applied to the glass sheet at a plurality of locations when the glass sheet is flattened (¶ 60-61 for ex.; precalculating the sag values, since the “when” clause appears unclear); c) generating a glass sheet model having the same initial shape and to which the same stress values are applied (¶ 62-64 for ex. then measuring the stress forces using 74/82/110/120/130; ¶ 66 for ex.); and d) predicting a shape which the glass sheet model will have when the same stress values are removed, as a gravity-free shape of the glass sheet (¶ 67 for ex.; the final estimate is obtained); (Claim 6)  wherein a finite element method (FEM) nonlinear prediction algorithm is used in the operation of predicting the stress-induced shape and the gravity-free shape (¶ 57-68); (Claim 7) wherein the gravity-free shape of the glass sheet is predicted based on data related on properties of the glass sheet (¶ 5, 57-58 for ex.)  
Claim Rejections - 35 USC § 103

13- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14- Claims 2-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abbott in view of Clepinger et al. (CN 102557397).


As to claims 2-3, Abbott teaches the method of claim 1.
Abbott does not teach expressly wherein obtaining the stress values comprises: irradiating the flattened glass sheet with polarized light, measuring retardation values and azimuth angles of the polarized light having passed through the flattened glass sheet at the plurality of locations in the glass sheet, and converting the retardation values and azimuth angles to the stress values, even though it discloses the method using optical means in a general way (Claims 4, 12); and teaches (claim 3) wherein the glass sheet is produced by a drawing process or a float process (¶ 2 for ex.) but does not teach expressly determining the one-dimensional shape of the glass sheet comprises measuring a shape of a glass ribbon in the drawing process or the float process, and the glass sheet is obtained by cutting the glass ribbon.
However, in a similar field of endeavor of optical measurements on draw glass to estimate stress effects therein, Clepinger teaches using a method for producing light measurements of fusion draw glass (Abstract and Figs. 1-5) wherein the method comprises irradiating the flattened glass sheet with polarized light, measuring retardation values and azimuth angles of the polarized light having passed through the flattened glass sheet at the plurality of locations in the glass sheet, and converting the retardation values and azimuth angles to the stress values (¶ 3, 30-46 for ex.); (Claim 3) determining the one-dimensional shape of the glass sheet comprises measuring a shape of a glass ribbon in the drawing process or the float process (¶ 4, 45 for ex.), and the glass sheet is obtained by cutting the glass ribbon (¶ 31).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Abbott in view of Clepinger’s suggestions so that obtaining the stress values comprises: irradiating the flattened glass sheet with polarized light, measuring retardation values and azimuth angles of the polarized light having passed through the flattened glass sheet at the plurality of locations in the glass sheet, and converting the retardation values and azimuth angles to the stress values; determining the one-dimensional shape of the glass sheet comprises measuring a shape of a glass ribbon in the drawing process or the float process, and the glass sheet is obtained by cutting the glass ribbon, with the advantage of effectively and precisely measuring the stress values on the draw glass.  

As to claims 4-5, the combination of Abbott and Clepinger teaches the method of claim 3.
Moreover, Abbott teaches wherein determining the one-dimensional shape June 7, 2016of the glass sheet comprises sensing the glass ribbon at respective locations along a width of the glass ribbon perpendicular to a drawing direction in which the glass ribbon is drawn (Abbott teaches however using a matrix of pins, and scanning the whole glass surface in the regions supported by the pins matrix, i.e. including the areas of the glass ribbon perpendicular to the drawing direction.); (Claim 5) wherein the initial shape additionally reflects at least one of a local shape of a lifted corner and a local shape of a lifted edge, determined by measuring a warp of the glass sheet subjected to gravity (¶ 122, 125 for ex.; the measurement process considers the full sheet, i.e. including local warps at local corners and/or edges; i.e. warp is construed as a lift effect).  

15- Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Abbott in view of Shin (KR 20050043368).

As to claim 8, Abbott teaches the method of claim 1, wherein producing glass sheets; constructing a database of gravity-free shapes of glass sheets as predicted by a method recited in claim 1 (See rejection of claim 1).
Abbott does not teach expressly a method of managing quality of a glass sheet based on a gravity-free shape, comprising:  supplying the glass sheets to purchasers; collecting information on defects of the glass sheets and determining reasons for the defects; and when defective glass sheets supplied to a specific purchaser of the purchasers turn out to be caused by a specific gravity-free shape, stopping supply of glass sheets with the specific gravity-free shape to the specific purchaser.
However, one with ordinary skill in the art would find such a business method obvious to avoid harming financial losses to the glass manufacturing company should their product, gravity free glass presents defects, such as warping due its mechanical properties. Example of such a process are provided in the references cited with this office action (see for ex. KR 101813983, CN 107388669, CN 1134789915, CN 110294398) wherein clients or purchasers of specific items return the items and/or report manufacturing defects therein, forcing the producers to interrupt the manufacturing of the defectuous items in view of correcting the defects. As an example, Shin teaches a method of selling/distributing products (Abstract) with steps S872-S873 where the purchaser can return the defective product. Step S321 is where the producer’s production process is cancelled if any production issue is noticed.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Abbott in view of Shin’s suggestions so that a method of managing quality of a glass sheet based on a gravity-free shape is used and comprising:  supplying the glass sheets to purchasers; collecting information on defects of the glass sheets and determining reasons for the defects; and when defective glass sheets supplied to a specific purchaser of the purchasers turn out to be caused by a specific gravity-free shape, stopping supply of glass sheets with the specific gravity-free shape to the specific purchaser., with the advantage of effectively avoiding financial losses from continuing the production of defective glass sheets.  

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886